DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 27 Mar 2018 under 35 U.S.C. 119(e).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 Mar 2019 and 31 May 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS have been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
Reference number 410 refers to both film portion and grooves in [0021]; and
Reference number 520 refers to both hydrophilic coating layer and substrate layer in [0025].  
Appropriate correction is required.
Claim Objections
Claims 5-6, 10-11, 14, 16, and 20 are objected to because of the following informalities:  
“a UV light or a heat curable hydrophilic material” should read “a UV light curable hydrophilic material or heat curable hydrophilic material” (claim 5);
“the second substrate” should read “the substrate” (claims 6 and 16);
“the adhesive layer comprises …“ should read “the adhesive layer further comprises …” (claims 10 and 20);
“a patient” should read “the patient” (claim 11); 
“… an inwardly directed groove, wherein the inwardly directed grooves …” should read “… an inwardly directed groove, and wherein the inwardly directed grooves …” (claim 14); and
“the film” should read “the film material” (claim 14).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-11, 14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “a first hydrophilic layer …” and “a second hydrophilic layer …”. It is unclear whether “a first hydrophilic layer” and “a second hydrophilic layer” recited in claim 2 are parts of or in addition to “at least one hydrophilic coating layer” recited in claim 1, to which claim 2 depends. For purposes of the examination, the limitations recited in claim 2 are being given a broadest reasonable interpretation as parts of “at least one hydrophilic coating layer” recited in claim 1 in view of Fig. 5B and [0026] of the specification of the instant application. 
Claim 3 recites the limitation “wherein the first substrate layer comprises a polyurethane film material”. The antecedent basis for “the first substrate layer” is unclear. It is unclear whether “the first substrate layer” is referring to “a substrate layer” recited in claim 2. Claim 4 inherits the deficiency by the nature of its dependency on claim 3. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein a first substrate layer comprises a polyurethane film material”. 
Claim 6 recites the limitation “a hydrophilic layer …”. It is unclear whether “a hydrophilic layer” recited in claim 6 is a part of or in addition to “at least one hydrophilic coating layer” recited in claim 1, to which claim 6 depends. Claims 7-10 and 18-20 inherit the deficiency by the nature of their dependency on claim 6. For purposes of the examination, the limitation recited in claim 6 is being given a broadest reasonable interpretation as a part of “at least one hydrophilic coating layer” recited in claim 1 in view of Fig. 5C and [0027] of the specification of the instant application.
Claim 11 recites “a release layer provided over the adhesive layer”. The antecedent basis for “the adhesive layer” is unclear. It is unclear whether “the adhesive layer” is referring to “adhesive layer” recited in any of claims 6-10. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the release layer is provided over an adhesive layer”.
Claim 14 recites the limitation “wherein each of the pair of stand-offs comprises an inwardly directed groove”. It is unclear whether “each of the pair of stand-offs” is referring to: a) each stand-off of the pair of stand-offs; b) each pair of pairs of stand-offs; or c) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein each stand-off of the pair of stand-offs comprises an inwardly directed groove” in view of Fig. 4 and [0020] of the specification of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US PG Pub No. 2006/0241423, applicant provided in IDS of 31 May 2019) - hereinafter referred to as Anderson.
Regarding claim 1, Anderson discloses a cover (Fig. 2-3: at least frame 214 and film sheet 216 of compression and scanning assembly 110) for an ultrasound scanning assembly 
an outer frame (frame 214; Fig. 3); and
a film material (film sheet 216) extending across the outer frame (frame 214; Fig. 3 and [0040]: frame 214 having taut film sheet 216 extending thereover), wherein the film material further comprises at least one hydrophilic coating layer to facilitate acoustic coupling upon activation by either water or saline ([0063]: film sheet comprises and/or is treated/coated on the transducer-facing surface to create a hydrophilic surface that further facilitates capillary/wicking action in the acoustic path).
Regarding claim 15, Anderson discloses all limitations of claim 1, as discussed above, and Anderson further discloses:
wherein the film material comprises one of a nonporous film material or a porous film material ([0040]: film sheet 216 is preferably a flexible but non-stretchable material that is thin, water-resistant, durable, highly acoustically transparent, chemically resistant, and biocompatible … film sheet 216 is attached to the frame 214 in a substantially airtight manner so as to form a closed environment).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2-4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of 1 as applied to claim 1 above, and further in view of Desai et al. (US PG Pub No. 2017/0128042) - hereinafter referred to as Desai.
Regarding claim 2, Anderson discloses all limitations of claim 1, as discussed above, and Anderson does not disclose:
wherein the film material further comprising a substrate layer having a first surface and a second surface; a first hydrophilic layer provided on the first surface of the substrate layer; and a second hydrophilic layer provided on the second surface of the substrate layer.
	Desai, however, discloses:
a film material (ultrashield 10) comprising a substrate layer (couplant layer 32) having a first surface (Fig. 4: surface of couplant 32 facing body contact layer 34) and a second surface (Fig. 4: surface of couplant 32 facing probe contact layer 30); a first hydrophilic layer provided on the first surface of the substrate layer ([0066]: couplant layer 32 is inherently adhesive and is of couplant material 33 having >95% water to adhere to body contact layer 34); and a second hydrophilic layer provided on the second surface of the substrate layer ([0066]: couplant layer 32 is inherently adhesive and is of couplant material 33 having >95% water to adhere to probe contact layer 30).
 motivation for the combination would have been to prevent “introducing a barrier or a significant difference in impedance. Particular features of the ultrashield 10 allow its use without a traditional external gel couplant”, as taught by Desai ([0056]).
 Regarding claims 3-4, Anderson discloses all limitations of claim 1, as discussed above, and Anderson does not disclose:
wherein the first substrate layer comprises a polyurethane film material (claims 3-4); and
wherein the polyurethane film material has a thickness ranging from approximately 0.025 to 1.00 millimeters. (claim 4).
	Desai, however, discloses:
a first substrate layer (probe contact layer 30) comprising a polyurethane film material ([0061]: contact layer 30 comprised of polyurethane); and
wherein the polyurethane film material has a thickness ranging from approximately 0.025 to 1.00 millimeters ([0061]: contact layer 30 has a thickness in the range of 0.010 to 0.060 inches (0.254 to 1.524 mm) comprised of polyurethane).
 motivation for the combination would have been to allow “a low level of attenuation co-efficient and shall provide minimal or no diminishment of ultrasound wave transmission”, as taught by Desai ([0061]).
Regarding claim 6, Anderson discloses all limitations of claim 1, as discussed above, and Anderson does not disclose:
wherein the film material further comprises:
a substrate layer having a first surface and a second surface;
a hydrophilic layer provided on the first surface of the substrate layer for engaging an operational portion of an ultrasound transducer; and
an adhesive layer formed on the second surface of the second substrate and configured to adhere to the patient.
	Desai, however, discloses:
a film material (ultrashield 10) comprising:
a substrate layer (couplant layer 32) having a first surface (Fig. 4: surface of couplant 32 facing probe contact layer 30) and a second surface (Fig. 4: surface of couplant 32 facing body contact layer 34);

an adhesive layer (body contact layer 34) formed on the second surface of the second substrate and configured to adhere to the patient (Fig. 4 and [0086]: body contact layer 34 is comprised of a membrane with at least 50% elongation to allow the probe 14 to adhere to the skin of body surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product to function as claimed, since an ultrasound scanning cover comprising a film material was well known in the art, as taught by Anderson and Desai, and a film material comprising a substrate layer, wherein a hydrophilic layer and an adhesive layer are on first and second sides of the substrate layer was well known in the art, as taught by Desai. The motivation for the combination would have been to allow the film material “maintain[ing] constant and optimal contact between the probe and skin is important for the utilization of ultrasound technology”, as also taught by Desai ([0004]).
Regarding claim 11, Anderson discloses all limitations of claim 1, as discussed above, and Anderson does not disclose:
a release layer provided over the adhesive layer, wherein the release layer is to be removed prior to use with a patient.
	Desai, however, discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product to function as claimed, since an ultrasound scanning cover comprising a film material was well known in the art, as taught by Anderson and Desai, and a release layer was well known in the art, as taught by Desai. The motivation for the combination would have been to allow “increasing shelf-life and ensure that the ultrashield 10 (the film material) is desirably functioning when removed from the packaging for use”, as also taught by Desai ([0099]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, and further in view of Desai, as evidenced by Courtney et al. (US PG Pub No. 2016/0022244) - hereinafter referred to as Courtney.
Regarding claim 5, Anderson discloses all limitations of claim 1, as discussed above, and Anderson does not disclose:
wherein the at least one hydrophilic layer comprises one of an ultra-violet (UV) light or a heat curable hydrophilic material.

at least one hydrophilic layer (ultrashield 10) comprising polyurethane ([0061]: contact layer 30 of ultrashield 10 comprised of polyurethane; [0066]: couplant layer 32 is inherently adhesive and is of couplant material 33 having >95% water to adhere to probe contact layer 30);
	It is noted that polyurethane is known in the art to be a UV or heat curable material, as evidenced by Courtney ([0161]: hydrophilic coating may be polymer based coating including polyethylene oxide, polyurethane resin, etc … Heat and UV are the two main curing techniques used for hydrophilic coatings)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product to function as claimed, since an ultrasound scanning cover comprising a hydrophilic layer was well known in the art, as taught by Anderson and Desai, and a hydrophilic layer comprising a UV light or heat curable hydrophilic material was well known in the art, as taught by Desai. The motivation for the combination would have been to allow “a low level of attenuation co-efficient and shall provide minimal or no diminishment of ultrasound wave transmission”, as taught by Desai ([0061]).
Claims 7-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Desai as applied to claim 6 above, and further in view of Locke et al. (US PG Pub No. 2017/0079846)- hereinafter referred to as Locke.
Regarding claims 7-10 and 18-20, Anderson in view of Desai discloses all limitations of claim 6, as discussed above, and Anderson does not disclose:
(claims 7-10 and 18-20);
wherein the silicone gel adhesive coating has a thickness ranging from approximately 0.025 to 0.2 millimeters (claims 8-9 and 18-19);
wherein the silicone gel adhesive coating has a coat weight in a range of 100 to 200 grams per square meter (gsm) (claims 9 and 19); and
wherein the adhesive layer comprises an acrylic or synthetic rubber-based adhesive material (claims 10 and 20).
	Locke, however, discloses:
an adhesive layer comprises a silicone gel adhesive coating ([0074]: second adhesive layer 112; claim 15; [0083]: second adhesive layer 112 of two-part silicone system, which forms a gel);
wherein the silicone gel adhesive coating has a thickness ranging from approximately 0.025 to 0.2 millimeters ([0074]: second adhesive layer 112 about 100 microns to about 400 microns thick);
wherein the silicone gel adhesive coating has a coat weight in a range of 100 to 200 grams per square meter (gsm) ([0074]: second adhesive layer 112 of silicone polymer and coating weight between 150 gsm and 250 gsm); and
the adhesive layer comprises an acrylic or synthetic rubber-based adhesive material ([0074]: second adhesive layer 112 comprises additional acrylic adhesive).
 motivation for the combination would have been to allow “sealing adhesive may achieve its bond strength above after a contact time with the substrate of less than 60 seconds”, as also taught by Locke ([0074]).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, and further in view of Whisler et al. (US PG Pub No. 2019/0125304) - hereinafter referred to as Whisler.
Regarding claim 12, Anderson discloses all limitations of claim 1, as discussed above, and Anderson does not disclose:
wherein the outer frame is formed of a soft touch material.
	Whisler, however, discloses:
an outer frame formed of a soft touch material (Fig. 4: padding 410; [0050]: padding 41 comprises a soft rubber, a firm foam, or polyurethane material with a hardness value selected to increase the comfort of a patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Anderson to function as claimed, since an ultrasound scanning cover comprising an outer frame and a film material  motivation for the combination would have been to “cushions the tissue of the patient from the hard surfaces of the scanning apparatus during an ultrasound scan, thereby improving the comfort for the patient when the patient's tissue is being compressed against the scanning apparatus”, as taught by Whisler ([0050]). 
Regarding claim 14, Anderson discloses all limitations of claim 1, as discussed above, and Anderson does not disclose:
wherein the outer frame comprises a pair of stand-offs projecting downwardly on opposite sides of the outer frame, 
wherein each of the pair of stand-offs comprises an inwardly directed groove, and
wherein the inwardly directed grooves are configured to receive outer edges of a sheet of the film therein.
	Whisler, however, discloses:
an outer frame (housing 710) comprises a pair of stand-offs (protrusions 716/714) projecting downwardly on opposite sides of the outer frame (Fig. 7-8; [0060]: protrusions extending from sides of frame 712; [0064]: protrusion 714 extending outward from the side of housing 710; [0065]: position of protrusion 714 on the side of housing 710 may be adjustable in the vertical direction (e.g., as indicated by the vertical axis 304 in FIG. 3),

wherein the inwardly directed grooves are configured to receive outer edges of a sheet of the film therein (Fig. 8: between protrusion 714 and opening 724 of membrane 720; [0062]: membrane 720 may be secured to the housing 710 by stretching the membrane 720 over the opening 718 of the housing 710 and fastening the opening 724 over the first protrusion 716 and the opening 722 over the second protrusion).
	It is noted that the “a pair of stand-offs projecting downwardly” was given a broadest reasonable interpretation as a pair of stand-off projecting towards contacting the patient as disclosed in Fig. 4 and [0020] of the specification of the instant application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Anderson to function as claimed, since an ultrasound scanning cover comprising an outer frame and a film material extending across the outer frame was well known in the art, as taught by Anderson and Whisler, and an outer frame comprising a pair of standoffs, which comprises grooves configured to receive a film material, was well known in the art, as taught by Whisler. The . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson.
Regarding claim 13, Anderson discloses all limitations of claim 1, as discussed above, and Anderson does not disclose within the same embodiment:
a roller frame secured to an outer periphery of the outer frame, wherein the roller frame is configured to receive a roll of the film material thereon, such that at least a portion of the roll of the film material extends across the outer frame.
However, Anderson further discloses in a different embodiment:
a roller frame secured to an outer periphery of an outer frame ([0060]: sheet is described supra as being fixedly attached to the rigid frame of the scanning chassis … one long sheet of mylar may be provided on a source roller assembly placed on one side of the scanning chassis and received on an uptake roller on the other side),
wherein the roller frame is configured to receive a roll of a film material thereon, such that at least a portion of the roll of the film material extends across the outer frame ([0060]: one long sheet of mylar may be provided on a source roller assembly placed on one side of the scanning chassis and received on an uptake roller on the other side).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify product to function as claimed, since a  motivation for the combination would have been to allow “sheet (film material) may be disposable such that each patient uses a new taut mylar sheet”, as taught by Anderson ([0060]), for sanitization between patients. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Desai.
Regarding claim 16, Anderson discloses a cover (Fig. 2-3: at least frame 214 and film sheet 216 of compression and scanning assembly 110) for an ultrasound scanning assembly (full-field breast ultrasound (FFBU) scanning unit 100), wherein the cover exerts compressive force on a patient during use ([0030]-[0031]: scanning assembly 114 of compression and scanning assembly 110 beneath breast where gravity urges the breast downward and gantry 108, comprising compression and scanning assembly 110, is rotatable from −180 degrees to +180 degrees around the z-axis), the cover comprising:
an outer frame (frame 214; Fig. 3); and
a film material (film sheet 216) extending across the outer frame (frame 214; Fig. 3 and [0040]: frame 214 having taut film sheet 216 extending thereover).
	Anderson does not disclose:
wherein the film material further comprises:
a substrate having a first surface and a second surface; and

	Desai, however, discloses:
a film material (ultrashield 10) comprising: 
a substrate layer (couplant layer 32) having a first surface (Fig. 4: surface of couplant 32 facing probe contact layer 30) and a second surface (Fig. 4: surface of couplant 32 facing body contact layer 34); and
an adhesive layer (body contact layer 34) formed on the second surface of the second substrate and configured to adhere to the patient (Fig. 4 and [0086]: body contact layer 34 is comprised of a membrane with at least 50% elongation to allow the probe 14 to adhere to the skin of body surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product to function as claimed, since an ultrasound scanning cover comprising a film material was well known in the art, as taught by Anderson and Desai, and a film material comprising a substrate layer, wherein an adhesive layer is on a side of the substrate layer was well known in the art, as taught by Desai. The motivation for the combination would have been to allow the film material “maintain[ing] constant and optimal contact between the probe and skin is important for the utilization of ultrasound technology”, as also taught by Desai ([0004]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Desai, as applied to claim 16 above, and further in view of Locke.
Regarding claim 17, Anderson in view of Desai discloses all limitations of claim 16, as discussed above, and Anderson does not disclose:
wherein the adhesive layer comprises a silicone gel adhesive coating.
	Locke, however, discloses:
an adhesive layer comprising a silicone gel adhesive coating ([0074]: second adhesive layer 112; claim 15; [0083]: second adhesive layer 112 of two-part silicone system, which forms a gel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product to function as claimed, since an ultrasound scanning cover comprising a film material was well known in the art, as taught by Anderson and Desai; an adhesive layer was well known in the art, as taught by Desai and Locke; and an adhesive layer comprising a silicone gel adhesive coating was well known in the art, as taught by Locke. The motivation for the combination would have been to allow “sealing adhesive may achieve its bond strength above after a contact time with the substrate of less than 60 seconds”, as also taught by Locke ([0074]).

Duplicate Claim Warning
Claims 18, 19, and 20 are currently substantial duplicate of claims 8, 9, and 10, respectively. Applicant is advised that should claims 8, 9, and 10 be found allowable, claims 18, 19, and 20, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing .

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Summers et al. (US PG Pub No. 2008/0269613) discloses at least a cover for an ultrasound scanning assembly comprising an outer frame and a film material extending across the outer frame (see at least Fig. 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Angela M Hoffa/Primary Examiner, Art Unit 3799